                                                                U.S. Department of Justice


                                                                United States Attorney
                                                                Eastern District of New York
                                                                271 Cadman Plaza East
                                                                Brooklyn, New York 11201

                                                                April 15, 2020
By ECF (w/ enclosures)

Honorable Rachel P. Kovner
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

         Re:      Chunn, et al. v. Warden Derek Edge,
                  Civil Action No. 20-cv-1590 (Kovner, J.) (Mann, M.J.)

Dear Judge Kovner:

        Respondent respectfully responds herein to the Court’s April 14, 2020 Order regarding
Petitioners’ expedited discovery requests.

        In the Court’s April 14th Order, the Court ordered that, “[b]y April 15, 2020, Respondent
shall produce documents containing protocols that govern when inmates or staff members are
tested for COVID-19 and how a person at the MDC can request such a test. Alternatively,
respondent shall produce a statement from a person with firsthand knowledge affirming that no
responsive documents exist beyond those disclosed in response to Administrative Order No. 2020-
14.” Dkt. No. 43. In response to this Order, Respondent respectfully refers to the declaration of
Lieutenant Commander D. Jordan, RN/BSN (“Declaration”) and the documents annexed thereto
(Bates numbered BOP 8-203). 1

         Additionally, the Court ordered that, “[b]y April 15, 2020, Respondent shall produce the
requested documents [related to soap records], including records of shipments received and
invoices from which a delivery date might be determined. Alternatively, the government shall
produce a statement from a person with first-hand knowledge (i) specifying how many departments
or individuals within the MDC purchase soap, and (ii) explaining with particularity why it would
be unduly burdensome to compile the requested information.” Dkt. No. 43. Annexed hereto are
invoices and shipment records of soap to the MDC (Bates numbered BOP 1-7). The invoices
reflect the purchase of soap in October 2019 that was delivered on January 30, 2020. See id. Other

1
 Given the expedited nature of this litigation, and in an effort to provide the Court with as much information as
possible pursuant to the April 14th Order, Respondent attaches these documents hereto. When Respondent serves,
or responds to, discovery in the future, Respondent will only serve said discovery to Petitioners consistent with the
Federal Rules, unless otherwise ordered by the Court.
purchases of soap were made on September 27, 2019 and April 8, 2020. See id. We are awaiting
confirmation as to the date of those deliveries. Further, additional soap purchases and deliveries
may have been made, but due to the lack of availability of BOP staff members, Respondent has
not yet been able to confirm. Without in any way waiving any objections, Respondent will
supplement his response, if any, by Monday, April 20, 2020.

        Finally, the Court ordered that, “[b]y April 15, 2020, respondent shall produce all sick-call
requests for medical care submitted electronically by persons incarcerated at the MDC from March
13, 2020 to April 13, 2020, in redacted form that omits names and DIN numbers, or respondent
shall explain with specificity any objection based on burdensomeness. If respondent objects based
on burdensomeness, respondent should explain (i) whether any centralized record of sick-call
requests is maintained, (ii) the number of MDC personnel who are designated to receive sick-call
requests, (iii) whether personnel who receive such requests transmit them to one or more central
points of contact, and (iv) the burden that would be involved in searching the TRULINCS records
of the individuals who receive such requests.”

        The BOP had identified an electronic TRULINCS sick call inbox (“sick call inbox”) where
inmates are able to send electronic sick call requests. Due to the current unavailability of staff at
the MDC with the technical expertise to download the past sick call requests, we are attempting to
identify a method to obtain the records remotely. Due to technical difficulties attempting to access
the electronic records remotely, Respondent has not been able to download the sick call requests.
At this time, Respondent is unable to determine the exact volume of records in the sick call inbox
and the precise burdensomeness associated with reviewing those records for responsiveness.
Respondent respectfully requests three additional business days, until Monday, April 20, to
provide the Court with additional information in response to the Court’s order regarding sick-call
requests. In the event, Respondent is able to download the electronically-stored sick call requests
in the interim, Respondent will produce responsive documents forthwith.

       Respondent thanks the Court for its consideration of this matter.

                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                              By:             /s/
                                                      James R. Cho
                                                      Seth D. Eichenholtz
                                                      Joseph A. Marutollo
                                                      Paulina Stamatelos
                                                      Assistant U.S. Attorneys
                                                      (718) 254-6519/7036/6288/6198
                                                      james.cho@usdoj.gov
                                                      seth.eichenholtz@usdoj.gov
                                                      joseph.marutollo@usdoj.gov
                                                      pauline.stamatelos@usdoj.gov



                                                 2
Enclosures

cc:   The Honorable Roanne L. Mann, U.S. Magistrate Judge
      All Counsel of Record (by ECF)




                                          3
